This case was decided in the district court of appeal for the first district, within the sixty days next preceding April 18, 1906, and found its way to this court by reason of the general order made April 23, 1906, transferring all causes in which applications for rehearing were then pending. Since the decision by the court of appeal, this court has decided, in Builders'Supply Depot v. O'Connor, ante, p. 265, [88 P. 982], that our statutory provision as to the allowance of attorney's fees in this class of actions is unconstitutional and void. It follows that, in so far as the judgment allows attorney's fees, it is erroneous. We do not agree to that part of the opinion of Justice Harrison intimating that a notice of lien sufficient as to the owner may be void as to third persons without knowledge of the extrinsic facts. In our opinion the notice of lien, as a whole, contains sufficient matter of description to make it good in that respect as to all persons. In all other respects we find that the opinion of the district court of appeal is a correct exposition of the law applicable, and to that extent the same is adopted as the opinion of this court.
The judgment is modified by striking therefrom all allowances for attorney's fees, and, as so modified, is affirmed.